MEMORANDUM **
Alonzo McKinney, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915A. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under section 1915A and we construe pro se pleadings liberally. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed McKinney’s action because McKinney’s largely incoherent allegations concerning, inter alia, prison grievances procedures, false reports, deprivation of counsel and lost library privileges failed to state a discernable claim for relief under section 1983. See West Coast Theater Corp. v. City of Portland, 897 F.2d 1519, 1527 (9th Cir.1990) (setting forth the elements under section 1983).
The district court did not abuse its discretion by dismissing the second amended complaint without leave to amend after notifying McKinney of the deficiencies in his pleadings, advising him how to correct them, and affording him multiple opportunities to amend his complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (noting discretion to deny leave to amend is particularly broad where court has afforded plaintiff one or more opportunities to amend his complaint).
McKinney’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.